306 N.Y. 913 (1954)
Stella F. Bertram, Appellant,
v.
State of New York, Respondent. (Claim No. 30232.)
John Bertram, Appellant,
v.
State of New York, Respondent. (Claim No. 30233.)
Gerald Hotaling, as Limited Administrator of The Estate of James Hotaling, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 30490.)
Court of Appeals of the State of New York.
Argued March 1, 1954.
Decided April 8, 1954
Richard C. Mitchell for appellants.
Nathaniel L. Goldstein, Attorney-General (Henry S. Manley and Wendell P. Brown of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgments affirmed, without costs; no opinion.